NEUBAUER, C.J.
.¶ 21 (dissenting). Plaintiffs Planned Parenthood of Wisconsin and its medical director, Broekhuizen, (Planned Parenthood) seek a declaratory judgment to resolve two issues of statutory construction arising under Wis. Stat. §§ 253.105 and 253.10. The statutes impose certain requirements for the performance of abortions, including medication abortions, the violation of which can result in criminal prosecution and penalties, civil forfeitures, professional disciplinary actions, and civil liability. The Defendants are authorized to prosecute crimes or impose disciplinary actions under those statutes: the Wisconsin attorney general, the Dane county district attorney, as a representative of a class of all elected district attorneys in Wisconsin, and the members of the Wisconsin Medical Examining Board in their official capacity. The circuit court certified the class without objection.
¶ 22. The circuit court found that a justiciable claim arises under the declaratory judgment statute, Wis. Stat. § 806.04, because, among other reasons, Planned Parenthood's conduct is potentially sanction-able by criminal penalties or steep forfeitures and the Defendants have a duty to enforce the statute. I agree with the circuit court's analysis and would affirm.

A. Medication Abortions

¶ 23. The first statute, Wis. Stat. § 253.105(2), addresses medication abortions, involving the oral administration of two separate drugs. Under Planned Parenthood's medical protocol, a physician prescribes *731and is present when both drugs are dispensed to the patient during the patient's second appointment at the clinic.1 The patient takes the first drug (Mifeprex) at the clinic and is directed to take the second drug (misoprostol) at home twenty-four hours later.
¶ 24. Wisconsin Stat. § 253.105(2) provides that no person may give an abortion-inducing drug to a woman unless the physician who prescribed, or otherwise provided, the abortion-inducing drug is "physically present in the room when the drug is given to the woman." Sec. 253.105(2)(b) (emphasis added). The criminal penalty provision exempts the "woman to whom an abortion-inducing drug is given." Sec. 253.105(3) (emphasis added). A civil claim is available to a "woman to whom an abortion-inducing drug was given" in violation of subsec. 2. Sec. 253.105(4)1. (emphasis added).
¶ 25. The circuit court found that "given" was ambiguous, as it could mean, among many definitions, generally and as applicable here, dispensed or administered. The court found "given to the woman," could mean simply handed to her, i.e., dispensed, or administered to her, i.e., introduced into her body by ingestion or otherwise. I agree with the circuit court's conclusion that reasonable persons could disagree as to its meaning. State ex rel. Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶ 47, 271 Wis. 2d 633, 681 N.W.2d 110 (under well-established rules of statutory construction, a statute is ambiguous if reasonable persons could disagree as to its meaning).

*732
1. Reasonable People Could Disagree with the Majority's Interpretation of "Given to the Woman."

¶ 26. The majority finds that "given to the woman" definitively precludes an interpretation which could support prosecution under Planned Parenthood's protocol, and thus, Planned Parenthood failed to present a justiciable controversy and is not entitled to a declaratory judgment. This, despite the fact that no party has argued for the interpretation the majority apparently now concludes is the only possible one.
f 27. Indeed, the majority reaches out to construe the statute before denying jurisdiction despite the fact that the Defendants declined altogether to address the circuit court's statutory construction or Planned Parenthood's statutory arguments. While the Defendants proclaim that the statute is unambiguous, they provide no analysis. Reiman Assocs., Inc. v. R/A Advert., Inc., 102 Wis. 2d 305, 306 n.1, 306 N.W.2d 292 (Ct. App. 1981) (issues that are not briefed or argued are deemed abandoned).
¶ 28. As explained below, the majority fails to apply well-established rules of statutory construction. The majority apparently finds that the statute is unambiguous, without saying so, and fails to point to any support for its conclusion. Reasonable people could disagree with the majority's statutory interpretation.
¶ 29. Finding that liability arises only if "given" means "administered," rather than "dispensed," the majority turns to a definition of" administered" — when the drug is "introduced into the woman's body by ingestion or other means." Majority, ¶ 13. The majority then reasons that, because the woman puts the *733second drug in her own mouth, or "self-administers" the drug, others cannot be found to have administered it to her. Id.
f 30. The majority's analysis depends on the addition of "self" before "administered." But the word "self' is not found in the statute. See Westra v. State Farm Mut. Auto. Ins. Co., 2013 WI App 93, ¶ 18, 349 Wis. 2d 409, 835 N.W.2d 280 ("Courts may not 'add words to a statute to give it a certain meaning.' ") (citation omitted). The statute does not say "self-given to the woman," or support an interpretation of "self-administered to the woman."
¶ 31. The statute regulates the actions of persons/physicians who give the drugs to the woman. The woman is not the person who gives the drugs "to the woman." She is the recipient. The majority's interpretation requires the deletion of "to the woman."
¶ 32. The penalty provision exempts the woman "to whom an abortion-inducing drug is given." Wis. Stat. § 253.105(3). It makes little sense to interpret the statute to exempt a woman "to whom" the drug "is given" by herself. A civil remedy is available to "the woman to whom the drug is given" in violation of § 253.105(2). It makes little sense to interpret the statute to provide a remedy to a woman who gives the drug to herself, who could not be found criminally liable because she is the one "to whom" she gave the drug. The majority's interpretation requires the deletion of "to whom."
¶ 33. The statutory structure and purpose make clear that the woman is given the drug by others. See Kalal, 271 Wis. 2d 633, ¶ 48 (scope, context and purpose ascertainable from the text and structure of the statute are relevant to plain-meaning statutory interpretation).
*734¶ 34. In addition, it is commonly understood that a physician gives a drug to a woman for her to take/ingest; she does not give a drug to herself. People don't "give" themselves food, drink, or medicine. It would not be grammatically correct to say that they do, nor would it be common usage. See id., 1 45 (statutory language is given its common, ordinary, and accepted meaning).
¶ 35. In short, the statute can be reasonably interpreted to address the circumstances when the drug is given by others to the woman, not" given to the woman" by herself. Wis. Stat. § 253.105(2)(b).
¶ 36. Moreover, the majority's logic means that, because a woman "self-administers," others can never be found to have administered the drug to the woman. But a woman usually puts prescribed pills in her own mouth. She does so at the direction of the physician, who thus "administers" it to her, i.e., introduces it into her body by ingestion. However, under the majority's logic, a nurse or physician would never administer a drug to a patient whenever the patient ingests it. That defies common sense.
¶ 37. It is also inconsistent with the statutory definition of "administer" as it pertains to the handling of drugs. "Administer" is "the direct application of a . . . prescribed drug . . . whether by injection, ingestion or any other means, to the body of a patient" by (a) practitioners — persons licensed to prescribe and administer drugs or (b) by the patient at the direction of the practitioner. Wis. Stat. § 450.01(l)(a), (b). "Patient" means the person "to whom drug products . . . are dispensed or administered." Sec. 450.01(14). These regulations on handling of drugs repeatedly and consistently refer to those who are " authorized to dispense *735or administer a drug to a patient." Wis. Stat. § 450.01(13r)(a)l., 2., 4., 5 . (emphasis added); see also Wis. Stat. § 450.11(lb)(e)l.
¶ 38. The statutory definitions applicable to handling prescription drugs are in accord with the common understanding of "administer": the practitioner administers the drug to the patient when he or she ingests it at his or her direction. Thus, if "given to the woman" means "administered to the woman," Wis. Stat. § 253.105(2)(b) could reasonably be construed to require the physician's presence when the woman ingests the drug at the direction of the physician.
¶ 39. Reasonable people could also dispute the majority's point that "give" must have the same meaning as "given," because the statute addresses the actions of two or more persons. See Kalal, 271 Wis. 2d 633, ¶ 49 ("Many words have multiple dictionary definitions; the applicable definition depends upon the context in which the word is used."). If the provision of the drug involved two people, one could reasonably argue that "give" could mean dispense as to, for example, a staff member or a nurse, and "given" could mean administered, as to the physician. Thus, the statute could still be construed to require the physician to be in the room when the woman ingests the drug. And, if only the physician provides the drug, the "give/given" would arguably have the same meaning— that he or she must be in the room when the drug is administered to the woman, i.e., introduced into her body by ingestion at the direction of the physician.
¶ 40. The majority's straw-man interpretation ruling out application of the alternative meaning for "given" — "administered"—to anyone other than the woman only underscores the statute's ambiguity.

*736
2. The Defendants' Only Justiciability Argument Is Unavailing.

f 41. As noted above, the Defendants declare that the statute is unambiguous, but provide no analysis of the statutory language. They contend that the only "reasonable interpretation" is that Planned Parenthood complies with the statute when the drugs are dispensed to the woman in the physician's office.2 They also contend that the second drug, misoprostol, is not an abortion-inducing drug, but they provide no facts, much less medical facts, or any analysis. State v. Pettit, 171 Wis. 2d 627, 646, 492 N.W.2d 633 (Ct. App. 1992) (we may decline to consider arguments not fully developed or to review issues inadequately briefed).
¶ 42. Defendants seek to avoid an interpretation of the statute altogether with their justiciability challenge. Defendants contend that we need not interpret or construe the statute, because the parties' agreement on the meaning deprives Planned Parenthood of standing. The Defendants argue that the parties' stipulation *737submitted to the federal district court renders this action nonjusticiable because there is no actual controversy between parties who are adverse. The Defendants repeat on appeal their assurances to the circuit court that they do not intend to enforce the statute in a manner contrary to the declaration Planned Parenthood seeks.
¶ 43. However, as the majority recognizes, the proposed judgment incorporating the stipulation was never entered by the federal district court, and the Defendants' "assurances" do not render this matter nonjusticiable, as "it is not at all clear that any, much less all, of them would be bound by these statements or the stipulation in the federal action." Majority, ¶ 18.
¶ 44. I agree that the Defendants have failed to establish either that the stipulation or their assurances bind them now or in the future — rendering this action nonjusticiable. The stipulation was not entered as a final judgment by the district court, and no class of the seventy-two Wisconsin district attorneys was certified. The district court did not decide justiciability. The district court declined to enter the stipulation on federal jurisdictional grounds — because there was no constitutional question presented.
f 45. The Defendants provide no authority for their suggestion that the stipulation or their assurances are binding on current or future district attorneys who were never part of that action. The Defendants provide no judicial estoppel or any other analysis as to the binding effect on those parties who did agree to the stipulation, much less their successors. They fail to address altogether how the stipulation or their assurances in any way insulates Planned Parenthood from a civil claim.
*738f 46. As the circuit court aptly concluded, fundamental to the American system of justice is the precept that ours is a "government of laws, and not of men." See J. Adams, 2 Papers of John Adams 314 (R. Taylor ed. 1977) (Novanglus Letter No. VII). "Court access to resolve legitimate issues of statutory construction does not turn upon the good faith of government officials." Id.
¶ 47. Thus, the Defendants' only justiciability argument is unavailing.

3 Planned Parenthood Presents a Justiciable Controversy under Wis. Stat. § 806.04.

¶ 48. Planned Parenthood is entitled under Wisconsin law to a declaratory judgment establishing the meaning of "given," which is ambiguous, and therefore, what conduct under Wis. Stat. § 253.105(2)(b) exposes them to criminal and civil liability.
f 49. A criminal statute is unconstitutionally vague if it fails to afford proper notice of the conduct it seeks to proscribe — to sufficiently warn what conduct comes within or near the proscribed area. State v. Hahn, 221 Wis. 2d 670, 677, 586 N.W.2d 5 (Ct. App. 1998). The statute must not be so unclear that persons of ordinary intelligence must necessarily guess as to its meaning and differ as to its application. Id. As discussed above, a reasonable person could disagree as to the meaning of "given."
¶ 50. Wisconsin Stat. § 806.04(2) provides that " [a]ny person . . . whose rights, status or other legal relations are affected by a statute . . . may have determined any question of construction or validity arising under the . . . statute . . . and obtain a declaration of rights, status or other legal relations thereunder." *739Section 806.04(12) provides: "This section is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and it is to be liberally construed and administered." As the statute makes clear, the "underlying philosophy of the Uniform Declaratory Judgments Act is to enable controversies of a justiciable nature to be brought before the courts for settlement and determination prior to the time that a wrong has been threatened or committed." Olson v. Town of Cottage Grove, 2008 WI 51, ¶ 28, 309 Wis. 2d 365, 379-80, 749 N.W.2d 211 (quoting Lister v. Board of Regents of Univ. of Wis. Sys., 72 Wis. 2d 282, 307, 240 N.W.2d 610 (1976)). As the Lister court further explained, "The purpose is facilitated by authorizing a court to take jurisdiction at a point earlier in time than it would do under ordinary remedial rules and procedures. As such, the Act provides a remedy which is primarily anticipatory or preventative in nature." Lister, 72 Wis. 2d at 307 (footnote omitted).3
f 51. The majority recognizes that "Plaintiffs do not need to await actual legal action or even a clearly expressed threat of legal action against them in order *740to have standing for a declaratory judgment." Majority, ¶ 18 (citing Doe v. Bolton, 410 U.S. 179, 188 (1973)). As the U.S. Supreme Court explained in Bolton, which involved a pre-enforcement challenge to an abortion law:
We conclude . .. that the physician-appellants, who are Georgia-licensed doctors consulted by pregnant women, also present a justiciable controversy and do have standing despite the fact that the record does not disclose that any one of them has been prosecuted, or threatened with prosecution, for violation of the State's abortion statutes. The physician is the one against whom these criminal statutes directly operate in the event he procures an abortion that does not meet the statutory exceptions and conditions. The physician-appellants, therefore, assert a sufficiently direct threat of personal detriment. They should not be required to await and undergo a criminal prosecution as the sole means of seeking relief.
Id. Under Bolton, all that is required for justiciability and standing is that a criminal statute directly operates against the party seeking relief and the challenge is brought against those with a duty to enforce the statute. The test is objective, not subjective. See also State ex rel. Lynch v. Conta, 71 Wis. 2d 662, 674, 239 N.W.2d 313 (1976) ("Potential defendants may seek a construction of a statute or a test of its constitutional validity without subjecting themselves to forfeitures or prosecution."); Borden Co. v. McDowell, 8 Wis. 2d 246, 256, 99 N.W.2d 146 (1959) (statutory duties of enforcement, rather than stated intentions, define the defendants' interests under the justiciability analysis).
f 52. Here, as in Bolton, Planned Parenthood is the one against whom the criminal penalties directly operate in the event that it fails to meet the statutory *741requirements. Any person who violates the statute is guilty of a Class I felony, punishable by prison, fines, court costs, and surcharges. The Defendants include those who are in a position to prosecute, as well as those state officials who enforce medical licensing standards. Planned Parenthood is also exposed to civil liability, including compensatory and punitive damages. Given the ambiguity of the statute, Planned Parenthood has asserted a sufficiently direct threat to be afforded a declaratory judgment that clarifies its obligations under the statute.

4. Defendants Concede That the Circuit Court's Declaratory Judgment Correctly Construed "Given to the Woman" to Mean "Dispensed."

f 53. The circuit court held that "given" is ambiguous and interpreted it to require the physician "to be physically present when the abortion inducing drugs are dispensed or handed over to the patient, not when the patient actually ingests the drugs." As noted above, Defendants do not develop any challenge to the circuit court's ambiguity finding and agree with the court's interpretation. Reiman, 102 Wis. 2d at 306 n.l (issues that are not briefed or argued are deemed abandoned); Charolais Breeding Ranches, Ltd. v. FPC Secs. Corp., 90 Wis. 2d 97, 109, 279 N.W.2d 493 (Ct. App. 1979) (arguments not refuted are generally deemed admitted). I would affirm the circuit court's thorough analysis which took into account the parties' positions, the legislative history and purposes, and constitutional considerations.4

*742
B. Voluntary Consent


1. The Majority Raises Barriers to Declaratory Relief That Find No Support in Declaratory Judgment Jurisprudence.

¶ 54. The majority also denies standing to Planned Parenthood on its requested declaration that a physician could not be liable pursuant to Wis. Stat. § 253.10(3)(a) and (b) if he or she made a good faith determination that a woman's consent to an abortion performed or induced was voluntary, that is, "given freely and without coercion by any person." The majority does so because Planned Parenthood did not cease performing surgical abortions and no Planned Parenthood physician changed his or her abortion practices. The majority states that Planned Parenthood had to show facts of "genuine fear" or that its medical director subjectively believed that she may be subjected to detrimental effects. Majority, ¶¶ 16-19.
f 55. That Planned Parenthood and its physicians continued to serve their patients by providing surgical abortions is not grounds to deprive them of the requested declaratory relief. Neither the majority nor the Defendants point to any authority that a plaintiff must show that it stopped or changed its practices, potentially to wait years for the requested legal relief, in order to receive a declaratory judgment. To so hold *743defeats the very purpose of declaratory judgments. As the circuit court pointed out, if that were required, we would inappropriately deny relief to those who do not make changes, and suppress, by operation of law, conduct that may be lawful.
¶ 56. In addition, Planned Parenthood did cease performing medication abortions following the statutory changes.
¶ 57. The president of Planned Parenthood expressed concern over potential lawsuits from patients under the voluntary consent provision. Broekhuizen declared that the voluntary consent provision is "unclear." The medical director clearly articulated a concern with the voluntary consent provision, testifying:
The main concern is around giving the medication and then even in our best and good faith effort to make sure that we screen for interpersonal violence and coercion, the world is imperfect and that if we, in our best faith efforts, still did that but then someone came forth, that we could still be liable.
Seizing on certain statements, but ignoring others, the majority appears to question the credibility of these stated concerns.
¶ 58. More to the point, Planned Parenthood is not looking to, or required to, change its practices — the medical director confirmed that its practices employ good faith conduct. The issue is whether the law will protect Planned Parenthood based on its current practices — whether the law will protect a physician who complied with the statutory procedure and exercised good faith in the determination that consent was voluntary, even where it turns out that the patient's consent was not voluntary. As the medical director testified in response to questions about the threat of *744prosecution for violation of the voluntary consent provision, "the concern has always been of not wanting to violate a law." The risk of liability under an unclear statute is enough.

2. The Voluntary Consent Provision Has No Scienter Element.

¶ 59. The voluntary consent provision does not contain a mens rea, or scienter element. The physician who performs the surgical or medication abortion is charged with determining whether the consent is voluntary by speaking with the woman personally, and out of the presence of anyone other than those working with the physician. The physician must discern the woman's subjective state of mind — that she is acting freely and without coercion. Adherence to the statutory procedure for informed consent creates a rebuttable presumption that the patient's consent is informed. The statute specifically provides that "[t]here is no presumption that consent to an abortion is voluntary." Wis. Stat. § 253.10(3)(g).
¶ 60. As there is no rebuttable presumption or standard by which to assess the physician's determination, whether a good faith standard applies is clearly a question arising out of the statute. Notably, the majority does not argue otherwise, or even contend that the statute is unambiguous — only that the medical director said she personally did not feel threatened.5
*7451 61. Indeed, the parties both cite to Karlin v. Foust, 188 F.3d 446, 472-78 (7th Cir. 1999), in which the court applied a "best medical judgment" standard to a physician's informed consent responsibilities under a Wisconsin statute. That court found standing and afforded declaratory relief to physicians who provided abortion services and sought to determine their legal rights. Neither the Defendants nor the majority distinguish that directly applicable case.
¶ 62. The absence of a scienter element establishes a sufficiently detrimental effect — the potential for a claim arising from Planned Parenthood physicians' current practices to which there may not be a good faith standard. As Planned Parenthood alleged, the statute "appears to impose strict liability and civil forfeiture penalties on a physician who failed to correctly ascertain another person's subjective state of mind, regardless of the physician's good faith attempt to ascertain that the patient's consent was in fact voluntary." Violation of the voluntary consent provisions exposes physicians to forfeitures up to $10,000 and civil liability. Wis. Stat. § 253.10(5), (6). The majority does not deny that the specter of forfeitures and civil liability under the statute is real — only that Planned Parenthood has not sufficiently expressed concern.
¶ 63. Again, the majority recognizes that "Plaintiffs do not need to await actual legal action or even a clearly expressed threat of legal action against them in *746order to have standing for a declaratory judgment." Majority, ¶ 18 (citing Doe v. Bolton, 410 U.S. at 188). As the Supreme Court made clear in Bolton, it is enough that Planned Parenthood and its physicians are the ones against whom the statute directly operates in the event an abortion is alleged to be involuntary. This is a sufficient direct threat of detriment. The statute undeniably affects Planned Parenthood's rights because the statute regulates its current conduct. The action is timely and ripe. The facts are sufficiently developed to allow conclusive adjudication —the request does not seek an advisory opinion or present either hypothetical facts or legal questions. The circuit court's declaratory judgment resolved the uncertainty. Planned Parenthood's current conduct is regulated and the Defendants are the enforcers— prosecutors and state officials who enforce medical licensing standards. Those are the relevant and compelling facts which clearly establish the risk of injury to Planned Parenthood and its physicians' interests. There need not be more. Bolton, 410 U.S. at 188; Borden Co., 8 Wis. 2d at 256.
¶ 64. Our supreme court, in Olson, has emphasized that declaratory relief is appropriate wherever it will serve a useful purpose in clarifying rights. Olson, 309 Wis. 2d 365, ¶ 28. Declaratory judgments are available to " [a]ny person. . . whose rights, status or other legal relations are affected by a statute." Wis. Stat. § 806.04(2). Its purpose is to "settle and to afford relief from uncertainty and insecurity" and it is to be liberally construed and administered. Sec. 806.04(12). It is exactly this that Planned Parenthood seeks to have declared: the rights and legal relationships of the parties in respect to each other under the statutes and in the factual context of the case. Declaratory *747judgments construing statutes are available precisely so that plaintiffs need not await the assertion of a complaint as the sole means of seeking relief when an ambiguous statute is directly applicable to ongoing practices.

3. The Defendants Concede That the Circuit Court's Declaratory Judgment Correctly Interpreted the Voluntary Consent Provisions as Encompassing Good Faith.

¶ 65. Again, the Defendants offer no challenge on appeal to the circuit court's determination that Wis. Stat. §§ 253.10(3)(b) and 253.10(5) are ambiguous, and they agree that the provisions do not impose strict liability for a physician's determination that a woman's consent is, in fact, voluntary. The court found that a physician fully complies with the statutes and is not subject to forfeitures and other liability where a physician makes a good-faith, i.e., objectively and subjectively reasonable, determination that a woman's consent is, in fact, voluntary. The court set forth a thorough and unchallenged analysis. For these reasons, I would also affirm the court's declaratory judgment. See Reiman, 102 Wis. 2d at 306 n.l (issues that are not briefed or argued are deemed abandoned); Charoláis, 90 Wis. 2d at 109 (arguments not refuted are generally deemed admitted).
¶ 66. For the above reasons, I would affirm.

 The physician already will have met once with the patient under Wis. Stat. §§ 253.105(2)(a) and 253.10(3)(c).


 The circuit court noted that the Defendants argued only that no reasonable person could interpret "given" to mean administered as opposed to dispensed. As the court noted, the only dictionary definition of "give" specifically in the medical context is "administered." See Administer, MeRriam-WebsteR's Online DICTIONARY, http://www.meriam-webster.com/dictionary/administer (providing medical definition of "administer" as "to give (as medicine) remedially, ). The Defendants also dismiss other statutes regulating the handling of prescription drugs which define both "administer" and "dispense." Wis. Stat. § 450.01(1), (7), (17). They reason that the legislature was aware of those definitions and instead chose "given." This argument misses the mark. It fails to negate ambiguity or provide guidance as to what the legislature meant when it chose "given"- — dispense or administer, or both.


 A matter is justiciable if the following four factors are satisfied: (1) the matter is a controversy in which a claim of right is asserted against one who has an interest in contesting it; (2) the controversy is between persons whose interests are adverse; (3) the party seeking declaratory relief has a legal interest in the controversy, that is to say a legally protectible interest; and (4) the issue involved in the controversy is ripe for judicial determination. See Olson v. Town of Cottage Grove, 2008 WI 51, ¶ 29, 309 Wis. 2d 365, 749 N.W.2d 211. Standing, which is incorporated in the determination of justiciability, focuses on the party rather than the issues — -whether the plaintiff has a stake in the outcome, and is not simply seeking to raise another's legal right.


 The court found that the undisputed medical evidence established that it is not medically necessary for a physician to be physically present when the pills are ingested by the *742patient. "Indeed, under the alternative 'administered/ingested' interpretation, there are potential dangers to the woman" who must travel to an appointment "while the abortion is in progress," or if she misses the appointment. Thus, the court's interpretation aligned with one of the statute's purposes— protecting the life and health of the woman and avoided a potentially substantial burden on the woman's constitutional rights. Wis. Stat. § 253.10(l)(b)l.


 Ignoring the role of the medical director as a representative of a party, the majority dismisses her testimony that " [a]fter the act came out, many physicians" (specifically five) "expressed concern about their liability in facing prosecution" for violation of the voluntary consent provision as hearsay. No party developed this argument. The majority fails to provide *745any legal analysis. See Wis. Stat. § 908.03(3) (then-existing mental or emotional condition). In addition, that the medical director offered a relative opinion that the voluntary consent provision was not as unclear as the "given" provision does not amount to a concession that the statute is unambiguous or that Planned Parenthood is not entitled to resolve uncertainty.